 21-22108-rdd         Doc 76       Filed 07/23/21 Entered 07/23/21 16:28:06       Main Document
                                                Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                         Chapter 11

        96 Wythe Acquisition LLC,                             Case No. 21-22108 (RDD)

                                    Debtor.
--------------------------------------------------------x
ORDER EXTENDING THE DEBTOR’S EXCLUSIVE PERIODS UNDER 11 U.S.C. § 1121

        Upon the timely motion (the “Motion”) of 96 Wythe Acquisition LLC, the debtor and

debtor in possession herein (the “Debtor”) for an order under 11 U.S.C. § 1121(d)(1) extending the

Debtor’s 120 day exclusive period (the “120 Day Exclusive Period”) to file a chapter 11 plan and

the Debtor’s 180 day exclusive period (the “180 Day Exclusive Period” and, together with the 120

Day Exclusive Period, the “Exclusive Periods”) to solicit acceptances of a chapter 11 plan; and,

after due and sufficient notice of the Motion, there being no objections to the requested relief; and

upon the response to the Motion filed by Benefit Street and the record of the hearing held by the

Court on the Motion on July 20, 2021; and, after due deliberation and for the reasons stated by the

Court at the hearing, the Court having determined that the Debtor has established good and

sufficient cause for the requested extensions, it is hereby

        ORDERED that the Motion is granted; and it is further

        ORDERED, that the 120 Day Exclusive Period is extended through and including October

21, 2021; and it is further

        ORDERED, that the 180 Day Exclusive Period is extended through and inclduing

December 20, 2021; and it is further
 21-22108-rdd      Doc 76     Filed 07/23/21 Entered 07/23/21 16:28:06             Main Document
                                           Pg 2 of 2


               ORDERED, that this Order is without prejudice to the Debtor’s right to seek further

extensions of the Exclusive Periods or the right of any party in interest to seek to shorten or

terminate the Exclusive Periods under section 1121(d) of the Bankruptcy Code.

Dated: White Plains, New York
       July 23, 2021
                                      /s/Robert D. Drain
                                      UNITED STATES BANKRUPTCY JUDGE




                                                  2
